Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on May 12, 2020 and March 4, 2021, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claims 24 and 30 recite “DSM 5.0 definition of ASD in a patient”. The application is a continuation of U.S. Patent Application Ser. No. 16/529,400, entitled "Treatment of Autistic Spectrum Disorder and Associated Symptoms," filed August 1, 2019, which is a continuation of U.S. Patent Application Ser. No. 15/683,414, entitled "Treatment of Attention Deficit Disorders and Associated Symptoms," filed August 22, 2017, which is a continuation-in-part of U.S. Patent Application Ser. No. 15/429,302, entitled10 "Treatment of Autistic Spectrum Disorder," filed February 10, 2017, which is a continuation-in- part of U.S. Patent Application Ser. No. 14/245,121 (now U.S. Pat. No. 9,603,812 ), entitled "Treatment of Autistic Spectrum Disorder," filed April 4, 2014, which is a continuation-in-part of U.S. Patent Application Ser. No. 14/166,483, entitled "Diagnosis and Treatment of a Form of Autistic Spectrum Disorder, filed January 28, 2014, which is a continuation-in-part of U.S.15 Patent Application Ser. No. 13/860,824, entitled "Diagnosis and Treatment of P.R.I.C.E. Which has an effective filing date of 4/11/2013.  In reviewing the specification of application 13/860824 for support for DSM 5.0, page 1, 4th paragraph, discloses that the psychiatrist's nomenclature, i.e., the criteria for psychiatric evaluation and classification is provided in the DSM-IV-TR (the "Diagostic and Statistical Manual of Mental Disorders"), a periodically revised psychiatric "Bible" published by the American Psychiatric 25 Association. The revision of the DSM, the DSM-V, is currently scheduled to be published in late 2013.  In application, 14/166483, the specification on page 1, recites “Hypomama in Bipolar Disorder, Intermittent Explosive Disorder, an Impulse Control Disorder, or a Personality Disorder Today, the psychiatrist's nomenclature, i e , the centena for psychiatric evaluation and classification is provided m the DSM-IV-TR (the "Diagostic and Statistical Manual of Mental Disorders"), a periodically revised psychiatric "Bible" published by the American Psychiatric Association The next revision of the DSM, the DSM-V, is currently scheduled to be published m late 2013.  The first application that supports DSM 5.0 is application 14/245121, which recites “The psychiatrist's nomenclature, i.e., the criteria for psychiatric evaluation and 25 is provided in the Diagnostic and Statistical Manual of Mental Disorders ("DSM"), a periodically revised psychiatric "Bible" published by the American Psychiatric Association. The current version of the DSM is DSM 5.0, which was published on May 18, 2013”.  Therefore, applicants are not entitled to the priority dated of 4/11/2013 as claimed.  Thus, instant claims 24 and 30 has an effective filing date of 1/28/2014, from application 14/245121, which recites that DSM was published on May 18, 2013.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (Inositol treatment of autism, Journal of Neural Transmission, 1997, 104 pages 307-310) of record.
Levine discloses a positive benefit of 12 grams/day (12,000 mg) inositol in double-blind, controlled trials of depression, panic disorder and obsessive-compulsive disorder (page 307).  Levine discloses a subject responded to the inositol treatment by a decrease in CARS with an improvement from severely autistic to mildly-moderately autistic.  The subject was a 5 year old boy who differed from the rest of the subjects in the fact that diagnosis of autism was established after the age of 2 years (page 309, second paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22, 25-26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (Inositol treatment of autism, Journal of Neural Transmission, 1997, 104 pages 307-310) of record and Doyle (Pharmacologic treatments for the behavioral symptoms associated with autism spectrum disorders across the lifespan, Dialogues in Clinical Neuroscience - Vol 14 . No. 3 . 2012).
Levine discloses a positive benefit of 12 grams/day (12,000 mg) inositol in double-blind, controlled trials of depression, panic disorder and obsessive-compulsive disorder (page 307).  Levine discloses administering inositol in both a divided and one dose (page 307 and 309).  Levine discloses a subject responded to the inositol treatment by a decrease in CARS with an improvement from severely autistic to mildly-moderately autistic.  The subject was a 5 year old boy who differed from the rest of the subjects in the fact that diagnosis of autism was established after the age of 2 years (page 309, second paragraph).
Levine does not expressly disclose a single once daily dose nor lability/irritability.
Doyle teaches that autism spectrum disorders symptoms domains include repetitive and stereotyped behaviors, irritability and aggression, hyperactivity and inattention, and social impairment (abstract). Doyle teaches that Autistic disorder (autism), Asperger’s disorder, and pervasive developmental disorder not otherwise specified (PDD-NOS) are diagnostic subtypes of Pervasive Developmental Disorders (PDDs) in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, Text Revision (DSM-IV-TR) (page 263). 
It would have been obvious to one of ordinary skills in the art at the time of filing that in administering inositol for the treatment of autism would also treat the symptom of irritability and aggression which are associated with autism. One would have been motivated that in administering inositol (same compound) to treat autism would consequently treat symptoms (e.g. irritability) associated with autism (same patient population) with a reasonable expectation of success.
It would have been obvious to one of ordinary skills in the art at the time of filing to administer inositol in a single or divided dose per day.  One would have been motivated to administer inositol in a single or divided dose because it is known to administer in both single or divided dose as taught by Levine.
It would have been obvious to optimize the dosing of inositol.  Inositol in known to be administered in 12 grams per day as taught by Levine.  And Levine also discloses the dose of 200 mg/kg per day.  Presuming that the average adult weighs 70 kg, this would lead to a dose of 14 grams (70 x 200 = 14000).  Therefore, the dosing as taught by Levine overlaps in the instantly claimed range of at least 12 grams.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")(See MPEP 2144.05).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Levin as applied to claims 21-22, 25-26, 29 and 31 above, and further in view of Edward Byrd (US 2006/0024367) both are of record.
The teachings of Levin are discussed above.
 The references do not teach the inositol in an extended release form. 
Byrd teaches controlled release formulation comprising an inositol compound (see [0051]). Byrd teaches the controlled release formulation allows for enhanced bioavailability of the inositol (see [0055]).
It would be obvious to the person having ordinary skill in the art to have the inositol in a controlled release (extended release) formulation for the following reasons. Controlled release of  inositol allows for enhanced benefit of the inositol after administration. One having ordinary skill in the art would put the inositol in a controlled/extended release in order for the patient to have the enhanced bioavailability. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.

These claims has a priority date of 1/28/2014 as described above.
Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Levin as applied to claims 21-22, 25-26, 29 and 31 above, and further in view of Carpenter (DSM-5 AUTISM SPECTRUM DISORDER, DSM-5(ASD.Guidelines)Feb2013.pdf (washington.edu), February 2013).

Carpenter teaches that in Part B, recites Stereotyped or repetitive speech, motor movements, or use of objects; (such as simple motor stereotypies, echolalia, repetitive use of objects, or idiosyncratic phrases) (e.g. symptoms).
It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering inositol to treat autism would consequently results in the treatment of the symptoms (e.g. simple motor stereotypies, echolalia, repetitive use of objects, or idiosyncratic phrases) of autism with the same administration of inositol (same patient population) to treat autism (same compound) with a reasonable expectation of success absence evidence to the contrary.

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Levin of record as applied to claims 21-22, 25-26, 29 and 31 above, and further in view of Clements et al (Am. J. Clin. Nutr. 33: 1954-1967, 1980).
The teachings of Levin are discussed above.
The references do not teach the inositol in a comestible, i.e. a food product. 
Clements teach myo-inositol, the most common inositol, is available in several food product and that many common diets allow for an ingestion of 1500mg/day of inositol (see abstract, Table 1 and Appendix). 
It would be obvious to the person having ordinary skill in the art to have the inositol in a comestible because Clements teaches it is naturally found in several foods. One having ordinary skill in the art at the time of filing would simply eat a regular diet and allow for 1500 mg per day of inositol to be ingested. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion

Claims 21-31 is rejected. 
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627